ORDER This matter is before us on Appellant’s Petition for Rehearing En Banc, in which Appellant seeks both panel rehearing and rehearing en banc. We also have a response from the United States,' and a motion for leave to file a reply from Appellant. Upon careful consideration of the parties’ filings, we direct as follows. Pursuant to Fed. R. App. P. 40, Appellant’s petition for panel rehearing is GRANTED. Our July 20, 2017 Order Denying Certificate of Appealability is WITHDRAWN, and this matter is REINSTATED. Appellant’s motion for leave to file a reply is DENIED AS MOOT. The petition for rehearing en banc and the United States’ response were transmitted to all of the judges of the court who are in regular active service. As no member of the panel and no judge in regular active service on the court requested that the court be polled, the petition seeking rehearing en banc is denied pursuant to Fed. R. App. P. 35. Finally, this matter is ABATED pending a decision by the Supreme Court in No. 15-1498, Sessions v. Dimaya. Within 60 days of the date of this order, and every 30 days thereafter, Appellant shall file a report advising this court of the status of the Supreme Court’s proceedings in Dimaya. Upon the issuance of a decision in Dima-ya, Appellant shall advise this court forthwith.